Order entered December 29, 2015




                                         In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                  No. 05-15-01419-CV

IN THE MATTER OF MICHAEL CHRISTOPHER GABRIEL, II AND ALISA NICOLE
                             HILL-ARVEYO
              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. CV15-00487-V

                                       ORDER
       Based on the Court’s opinion of this date, we DENY as moot appellant’s December 1,

2015 motion to abate appeal.


                                                  /s/   ELIZABETH LANG-MIERS
                                                        JUSTICE